IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JUDGE JAMES M. LILLIS OF THE                 : No. 199 MM 2018
 COMMONWEALTH OF PENNSYLVANIA,                :
 THE COURT OF COMMON PLEAS,                   :
 BERKS COUNTY, PENNSYLVANIA,                  :
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 ALLEN LEE CABRERA,                           :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2019, the Application for Leave to File

Original Process is GRANTED, and Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.